Main, J.
— This is the second appeal in this case. The opinion upon the former appeal is reported in 88 Wash. 185, 152 Pac. 711. The facts are there stated in detail and need not be here repeated.
Upon the first appeal, the judgment of the superior court, which had been in favor of the plaintiff, was reversed and a new trial directed. The second trial in the superior court resulted in a judgment in favor of the defendant. It is from this judgment that the present appeal is prosecuted. Upon the retrial, the law, as stated in the opinion upon the first appeal, was applied and the plaintiff was denied a recovery because the evidence failed to show that she had been damaged.
It seems unnecessary to again enter upon a review of the case. Upon the facts, as they appear in the present record, and the law, as stated in the former opinion, the plaintiff was not entitled to recover.
The judgment will be affirmed.
Ellis, C. J., Morris, Chadwick, and Webster, JX, concur.